        Case 0:20-cv-00220-SWS Document 44 Filed 01/25/21 Page 1 of 5



                                                                                       u
                                                                             Ul5Tr\.'C f C^' Jr'
                                                                                           'f O T

                  IN THE UNITED STATES DISTRICT COURT^'®^'-'-^                        S>'0,Ml«g
                                                                                      PK5:25
                        FOR THE DISTRICT OF WYOMING .UKGAS ■ r ho f.                                ,
                                                         •^CASrES

 DANA EDMAN-BONDS,

              Plaintiff,

       vs.                                            Case No. 20-CV-220-SWS

 MEMORIAL HOSPITAL OF CARBON
 COUNTY FOUNDATION et al.


              Defendant.




          ORDER GRANTING DEFENDANTS' MOTION TO DISMISS



      This matter comes before the Court on Defendant CR England, Inc.'s and Virgil

Hunter Sunday's ("Defendants") Motion to Dismiss and for Partial Judgment on the

Pleadings filed on January 4, 2021.(ECF No. 42; see also ECF No. 43). Plaintiff Dana

Edman-Bonds("Edman-Bonds")has filed no responsive pleading. Accordingly, the Court

finds Plaintiff has confessed Defendants' motion to dismiss pursuant to Local Rule

U.S.D.C.L.R. 7.1(b) and the dismissal of both the negligent infliction ofemotional distress

and the direct negligence claims against Defendants. Additionally, this Court's

independent review of the motion supports dismissal of these claims.

             This matter involves a tragic vehicle accident which resulted in the death of

the plaintiffs daughter, Payton Bonds. {See ECF No. 1 at 2.) After the accident, which

killed both Payton and her father, Dana Edman-Bonds brought suit individually and as a

personal representative of her daughter's estate against Memorial Hospital of Carbon

                                       Page 1 of5
         Case 0:20-cv-00220-SWS Document 44 Filed 01/25/21 Page 2 of 5




County, CR England,Inc.(the trucking company), and Virgil Hunter Sunday,the driver of

the truck involved in the accident. {Id.) The case was originally brought in Colorado but

was transferred to the District of Wyoming after the parties filed a Stipulated Motion to

Transfer Venue pursuant to 28 U.S.C.§1404(a).(See BCF Nos. 29-30.) Defendants filed

the current motion on January 4, 2021. {See ECF No. 42.) Pursuant to U.S.D.C.L.R.

7.1(b)(2)(A), Edman-Bonds had fourteen(14)days from the filing ofthe motion to dismiss

to oppose the motion with a written brief. Given the extra day due to the Martin Luther

King, Jr. holiday on January 18, 2021, any response was required to have been filed on or

before January 19, 2021. On January 25, 2021, Defendants filed a second motion to

dismiss, arguing the Court should enterjudgment in their favor not only because the claims

fail under F.R.C.P. Rule 12(b), but also because Edman-Bonds failed to respond.(See ECF

No. 43.) To date, Edman-Bonds has not filed any response or any request for an extension

to file a response.

       "The Court may, in its discretion, consider the failure ofa responding party to file a

response within the fourteen(14)day time limit, or such other time limit as the Court may

direct, as a confession ofthe motion." U.S.D.C.L.R. 7.1(b)(2)(A); see also Breen v. Black,

Civil No. 15-CV-168-NDF,2016 WL 4257438, at *3(D. Wyo. Jul. 22,2016)("The Court

maintains the discretion to deem a motion confessed by the non-responding party.")(citing

Minter v. Prime Equip. Co., 451 F.3d 1196, 1204(10th Cir. 2006)). The Court finds good

cause to treat Edman-Bonds' non-response in this case as a confession of the Defendants'

motion to dismiss.

       Even taking an independent review of the Defendants' motion, the Court finds

sufficient legal authority to grant the motion under F.R.C.P. 12(b)(6). Defendants first ask
                                        Page 2 of5
        Case 0:20-cv-00220-SWS Document 44 Filed 01/25/21 Page 3 of 5




the Court to dismiss Edman-Bonds' negligent infliction of emotional distress claim.

Edman-Bonds asserts in her Complaint, "Defendants' negligent conduct and actions did,

in fact, cause Dana Edman-Bonds severe emotional distress, and as a direct and proximate

result of Defendants' negligence, Dana Edman-Bonds as sole surviving parent, suffered

damages ...     (ECF No. 1 at 8.) Edman-Bonds reference both the severe trauma and

distress she experienced when she learned Payton had died, and the depressesion she has

suffered as a result of the Defendants' actions and inactions. {Id.) Defendants claim the

negligent infliction of emotional distress claim fails as a matter of law because Edman-

Bonds was not at the scene of the accident when it occurred. (ECF No. 42 at 5-6.)

Defendants state correctly, under Wyoming law, a plaintiff can only recover for negligent

infliction of emotional distress if she observes the actual infliction of the bodily harm or

death, or ifshe observes the serious bodily harm or death shortly after its occurrence,"but

without material change in the condition and location ofthe victim." Roitz v. Kidman,913

P.2d 431, 433 (Wyo. 1996). Similarly, the immediacy test adopted by the Wyoming

Supreme Court notes:

       Our immediacy test allows some time to elapse between the time of injury
       and the time of observation. Once the victim's condition or location has
      materially changed, however, the moment of crisis for which recovery is
      allowed is deemed to have passed, regardless of the brevity of time which
      has elapsed since the accident. Shock or emotional distress may occur after
      this point, but it is no longer compensable.

Id.(quoting Contreras By and Through Contreras v. Carbon County School District #1,

843 P.2d 589, 593(Wyo. 1992)). Here, Edman-Bonds complaint makes no assertion that

she was at the scene ofthe accident, or that she observed the harm or death to her daughter

shortly after the accident to satisfy Roitz and Contreras. The Complaint alleges those who

                                        Page 3 of5
        Case 0:20-cv-00220-SWS Document 44 Filed 01/25/21 Page 4 of 5




appeared on scene were limited to emergency personnel. Edman-Bonds plainly fails to

meet the immediacy test, Thus, the Court finds a sufficient basis to dismiss the negligent

infliction ofemotional distress claim against Defendants.

      Defendants also ask the Court to dismiss all direct negligence claims against CR

England,Inc. since those claims are redundant in light ofrespondeat superior. Defendants

state, since CR England, Inc. admitted Sunday was an employee of CR England, Inc. and

acting within the course and scope of his employment at the time of the accident, CR

England,Inc. is already legally responsible for damages caused by Sunday's negligence, if

any.(ECF No. 42 at 7; see also ECF No. 34 at ^ 12, 13, 45.) Since any direct negligence

theories against CR England,Inc. are derivative ofthe employee's negligence. Defendants

assert those claims are redundant. The Court agrees. The majority view is that once an

employer has admitted vicarious liability for negligence under respondeat superior, "the

person to whom negligence is imputed becomes strictly liable to the third party for damages

attributable to the conduct of the person from whom negligence is imputed." State ex. Rel.

McHaffie v. Bunch,891 S.W.2d 822,826(Mo. 1995). The reasoning for this rule is to avoid

superfluous claims of direct negligence against employers who have already admitted

liability under a theory of respondeat superior. Wyoming adopted this majority view,
otherwise known as the McHaffie rule, in Bogdanski v. Buzik, holding "it is improper to

allow a plaintiff to proceed against the employer on other theories of imputed liability"

once the employer admits respondeat superior. 2018 WY 7,f 20, 408 P.3d 1156, 1162

(Wyo. 2018). Like this case, Bogdanski involved a vehicle collision with a commercial

truck. See id. at^ 3,408 P.3d at 1157. Here, Defendant CR England,Inc. has admitted it is

vicariously liable for any negligence ofSunday under a theory ofrespondeatsuperior.{See
                                       Page 4 of5
        Case 0:20-cv-00220-SWS Document 44 Filed 01/25/21 Page 5 of 5




ECF No. 34 at ^ 12, 13, 45.) Therefore, any direct negligence claims against CR England,

Inc. would be superfluous, as the Bogdanski court stated, "[a]ll roads lead to Rome in a

case such as this." Bogdanski at K 22, 408 P.3d at 1162. Under Wyoming law the Court

finds Plaintiffs Complaint fails to state a claim as to all direct negligence claims asserted

against CR England, Inc.(See ECF No. 1 at H 44-47).

                                       Conclusion


       In accordance with the foregoing discussion Defendants' CR England, Inc. and

Virgil Hunter Sunday are entitled to dismissal of Plaintiffs negligent infliction of

emotional distress claim, and Defendant CR England, Inc. is entitled to dismissal of the

direct negligence claims. Therefore, it is hereby

       ORDERED that Defendants' Motion to Dismiss and For Partial Judgment on the

Pleadings(ECF No.42)shall be GRANTED. It is further

       ORDERED that Defendants' Second Motion to Dismiss(ECF No. 43) is deemed

MOOT.



       Dated this        day of January, 2021.




                                   "Scbfrw. Skavdahl
                                   United States District Judge




                                        Page 5 of5
